DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 06/09/2022. In this amendments, the specification is amended to correct for evident typographical errors and claims 1, 5-7, and 10-15, have been amended. Claims 1-15 remain pending in the application, of which claims 1, 10, 12, and 14 are independent claims. Applicant submits no new matter is presented in this Amendment. Applicant also submits that amendments to the claims have neither narrowed nor broadened any of the originally filed claims, but claim terms have merely been reorganized or rephrased without changes in meaning. Accordingly, each of the claims have the same scope and breadth as originally filed. A response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
It is noted at pages 13 and 14, applicant argues that the disclosure adequately provided at least one reasonable interpretation regarding the 112(b) rejections. The applicant is reminded that the claims were indeed read in light of the specification and the correction/amendments to the claims have been noted and have been reconsidered for allowance. For the sake of brevity, the Examiner does not concede to agreement of the totality of the applicants arguments but the remarks are moot in view of the current amendments. 
Therefore, applicant’s arguments, see pages 8-15,  filed 06/09/2022, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and in view of the current amendments, the rejections have been expressly withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
Prior art reference Cho (US 20200003886 A1) discloses “The ego motion estimation apparatus extracts current feature data from input data corresponding to a current frame based on a first model 521. The ego motion estimation apparatus loads previous feature data 580 corresponding to a previous frame from a memory. After the preprocessing, the radar sensing data 501 is expressed as 3D information, for example, a range, a steering angle, and a Doppler velocity, which may be similar to a structure of an image, for example, an X coordinate, a Y coordinate, and a channel. When extracting a feature of the image, a greater performance may be achieved by using a CNN and convolution layers thereof. The CNN may have a great performance in extracting information on a range and an angle axis which is positional information, and may also have a great performance for a Doppler velocity axis corresponding to a channel, for example, RGB of the image. The ego motion estimation apparatus obtains the ego motion information 509 from the previous feature data 580 and the current feature data using a second model 522. The radar sensor consecutively acquires radar sensing data for each time frame. In this example, radar sensing data acquired for adjacent time frames may have similar temporal correlation. A model having a great performance in recognizing data having the temporal correlation may include a recurrent neural network and one or more corresponding recurrent layers.”
Mac (US 20190354835 A1) discloses “At 702, the method can comprise extracting (e.g., via the motion component 112), by a system 100 operatively coupled to a processor 120, one or more motion vectors from a plurality of adaptive receptive fields in one or more deformable convolution layers of one or more neural network models. The extracting at 702 can be facilitated by computing (e.g., via the motion component 112) a difference in the plurality of adaptive receptive fields on a plurality of feature spaces on the neural network model. For example, the one or more motion vectors can be extracted by computing a difference between a first adaptive receptive field from the plurality of adaptive receptive fields at a first time frame and a second adaptive receptive field from the plurality of adaptive fields at a second time frame.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…setting, using a neural network, a region of interest (ROI) in an input image of a second time frame based on position information of a target estimated in a first time frame, during a first time period of a current time frame;
estimating, using the neural network, position information of the target of the second time frame in the ROI of the second time frame based on a template image including the target, during the first time period;
setting, using the neural network, a ROI in an input image of the current time frame based on the position information of the target of the second time frame, during a second time period of the current time frame; and
estimating, using the neural network, position information of the target of the current time frame in the ROI of the current time frame based on the template image, during the second time period,
wherein the second time frame is subsequent to the first time frame, and the current time
frame is subsequent to the second time frame.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200163639 A1
US 20190310651 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/               Primary Examiner
Art Unit 2665